DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Lotters does not disclose or suggest “a control system configured to received measured first temperature of the multiphase flow, the second temperature of the multiphase flow, and the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle, and to calculate phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow”.
Examiner respectfully disagrees. Lotters teaches a control system configured to received measured first temperature of the multiphase flow, the second temperature of the multiphase flow (Fig.5 and paragraph 39).
Lotters is silent about a control system configured to received the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle, and to calculate phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprises at least two of: the presence of gas in 
Duhanyan teaches a control system configured to received the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle (Paragraph 58), and to calculate phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow (Abstract), the individual phase volume fractions within the multiphase flow (Paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location.


Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “at least one reference temperature sensor located along the production tubing at a first position upstream of the Venturi nozzle” and “wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow” include new matters. Applicant pointed out that the support for the amendments can be found in paragraphs 115 and 121 of the specification and Figure 14, however, Examiner failed to find support for these limitations in the original specification, drawings and claims.
Regarding claim 11, the limitation “wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow” includes new matter. Applicant pointed out that the support for the amendments can be 
Regarding claim 19, the limitation “wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow” includes new matter. Applicant pointed out that the support for the amendments can be found in paragraphs 115 and 121 of the specification and Figure 14, however, Examiner failed to find support for this limitation in the original specification, drawings and claims.
The remaining claims are rejected due to their dependence.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390) and Ong (U.S. Publication No. 20110040485).

Lotters is silent about a Venturi nozzle for accepting and mixing a multiphase flow upstream located in a production tubing; a differential pressure measurement sensor configured to measure a change of pressure of the multiphase flow from an inlet of the Venturi nozzle to a throat of the Venturi nozzle, the first position is upstream of the Venturi nozzle, and a control system configured to received the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle, and to calculate phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location.
The combination of Lotters and Duhanyan is silent about the first position is upstream of the Venturi nozzle.
Ong teaches the first position (Fig.2 45 and paragraph 19) is upstream of the Venturi nozzle (Fig.2, 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to locate Lotters and Duhanyan’s reference temperature sensor upstream of the Venturi nozzle because it would measure temperature variation in a Venturi nozzle system.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location, furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Duhanyan’s water cut sensor into Lotters’ flow measuring because it would be able to measure water content of fluid mixture.
Regarding claim 4, the combination of Lotters and Duhanyan teaches all the features of claim 3 as outlined above, the combination of Lotters and Duhanyan is silent about wherein the water cut sensor makes measurements based on one or more of resistivity; capacitance.
However, paragraph 57 of the present application publication describes that it is known in the art to use a water cut sensor based on resistivity and/or capacitance. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make measurement of the water cut sensor based on resistivity and/or capacitance, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
 a data acquisition system configured to accept data from the at least one reference temperature sensor and the at least one heated temperature sensor and use the data to calculate one or more phase flow characteristics of the multiphase flow (Paragraph 39).
Regarding claim 9, Lotters teaches wherein the at least one reference temperature sensor comprises a passive resistance temperature detector; and further w35Attorney Docket No.: IS 15.0928-US-NPherein the at least one heated temperature sensor comprises a heated resistance temperature detector (Paragraphs 33-34).
Regarding claim 10, Lotters teaches wherein the at least one heated temperature sensor is configured to excite the multiphase flow using one or more of: pulse power and constant power (Paragraph 35).

Claims 11, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390).
Regarding claim 11, Lotters teaches a multiphase flow measurement system comprising: production tubing through which a multiphase flow can be directed, the tubing including an intake end for accepting the multiphase flow (As shown in Fig.1 and paragraphs 2 and 33); one or more reference temperature sensors (Fig.1, 3) located along the production tubing at a first position downstream of the intake end, the one or more reference temperature sensors being configured to measure a first temperature of the multiphase flow (Paragraph 35); and one or more heated temperature sensors (Fig.1, 4) located along the production tubing at a second position that is downstream of 
Lotters is silent about a Venturi nozzle for accepting the multiphase flow, the Venturi nozzle being between the intake end and a first position in the production tubing; and a pressure change sensor configured to measure a difference in pressure in the multiphase flow between an intake of the Venturi nozzle and a throat of the Venturi nozzle and a control system configured to received the change of pressure of the multiphase flow from the inlet of the Venturi nozzle to a throat of the Venturi nozzle, and to calculate phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow.
Duhanyan teaches a Venturi nozzle (Abstract) for accepting the multiphase flow, the Venturi nozzle being between the intake end and a first position in the production tubing; and a pressure change sensor (Fig.2, 8) configured to measure a difference in pressure in the multiphase flow between an intake of the Venturi nozzle and a throat of the Venturi nozzle (Paragraph 58) and a control system configured to received the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location.
Regarding claim 13, Lotters teaches wherein the one or more reference temperature sensors comprise passive resistance temperature detectors; and further wherein the one or more heated temperature sensors comprise heated resistance temperature detectors (Paragraphs 33-34).
Regarding claim 14, the combination of Lotters and Duhanyan teaches all the features of claim 11 as outlined above, Duhanyan further teaches a Venturi nozzle (Abstract) for accepting the multiphase flow, the Venturi nozzle being between the intake end and the first position (Fig.2, 13) in the production tubing; and a pressure change sensor  (Fig.2, 8) configured to measure a difference in pressure in the multiphase flow between an intake of the Venturi nozzle and a throat of the Venturi nozzle (Paragraph 58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi 
Regarding claim 15, the combination of Lotters and Duhanyan teaches all the features of claim 14 as outlined above, Duhanyan further teaches a water cut sensor (Fig.2, 11+12 and paragraphs 63-67) located between an outlet of the Venturi nozzle and the at least one reference temperature sensor (Fig.2, 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location, furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Duhanyan’s water cut sensor into Lotters’ flow measuring because it would be able to measure water content of fluid mixture.
Regarding claim 19, Lotters teaches a computer-readable tangible medium with instructions stored thereon that, when executed, direct a processor to perform acts comprising: receiving first temperature measurements associated with one or more passive resistance temperature detectors measuring a first temperature of a multiphase flow, the one or more passive resistance temperature detectors located along a production tubing at a first position; receiving second temperature measurements associated with one or more heated resistance temperature detectors measuring a second temperature of the multiphase flow, the one or more heated resistance temperature detectors located along the production tubing at a second position (Paragraphs 33-35), wherein a cross-sectional shape along a length of the production 
Lotters is silent about receiving pressure change information associated with a difference in pressure in the multiphase flow between an intake and a throat of a Venturi nozzle and use the pressure change information to calculate one or more phase flow characteristics of the multiphase flow, wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow, the individual phase volume fractions within the multiphase flow.
Duhanyan teaches receiving pressure change information associated with a difference in pressure in the multiphase flow between an intake and a throat of a Venturi nozzle (Abstract) and use the pressure change information to calculate one or more phase flow characteristics of the multiphase flow (Paragraph 58), wherein the phase flow characteristics comprises at least two of: the presence of gas in the multiphase flow, the total flow rate of the multiphase flow (Abstract), the individual phase volume fractions within the multiphase flow (Paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Lotters’ flow measuring device on a Venturi nozzle system because it would allow Lotters’ flow measuring device to be used in a wellbore location, furthermore combining Lotters’ first temperature measurements and 
Regarding claim 20, the combination of Lotters and Duhanyan teaches all the features of claim 19 as outlined above, Duhanyan further teaches receiving water cut information associated with the multiphase flow; and using the water cut information along with the pressure change information to calculate one or more phase flow characteristics of the multiphase flow.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lotters’ first temperature measurements and second temperature measurements with Duhanyan’s pressure change information and water cut information because water cut information would provide measurement of water content of fluid mixture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390) and Ong (U.S. Publication No. 20110040485) and Berkcan et al. (U.S. Patent No. 6681625).
Regarding claim 6, the combination of Lotters, Duhanyan and Ong teaches all the features of claim 1, the combination of Lotters, Duhanyan and Ong is silent about at least one passive temperature sensor located at a third position along the production tubing downstream of the heated temperature sensor configured to measure a third temperature of the multiphase flow, wherein a cross-sectional shape along a length of 
Berkcan teaches at least one passive temperature sensor (Fig.8, 26a or 26b) located at a third position along the production tubing downstream of the heated temperature sensor configured to measure a third temperature of the multiphase flow, wherein a cross-sectional shape along a length of the production tubing from the first position to the third position is substantially the same (As shown in Fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a passive temperature sensor at a third position downstream of Lotters’ heated temperature sensor because it would allow Lotters’ flowmeter to measure flow rate from both directions, also it would provide redundant measurement, and increase reliability of Lotters’ measurement.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390) and Ong (U.S. Publication No. 20110040485) and Sasaki (U.S. Publication No. 20170115148).
Regarding claim 7, the combination of Lotters, Duhanyan and Ong teaches all the features of claim 1, the combination of Lotters, Duhanyan and Ong is silent about a control valve located along the production tubing downstream of the at least one heated temperature sensor, the control valve being configured to allow a user to create a stratified flow of the multiphase flow.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sasaki’s flow control valve downstream of Lotters’ flow measuring device because it would control fluid flow inside Lotters’ tube.
Regarding claim 17, the combination of Lotters and Duhanyan teaches all the features of claim 11, the combination of Lotters and Duhanyan is silent about a control valve configured to allow a user to perform actions comprising: opening the tubing; closing the tubing; and choking the multiphase flow in the tubing.
Sasaki teaches a control valve configured to allow a user to perform actions comprising: opening the tubing; closing the tubing; and choking the multiphase flow in the tubing (Abstract and paragraph 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sasaki’s flow control valve downstream of Lotters’ flow measuring device because it would control fluid flow inside Lotters’ tube.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication .
Regarding claim 8, the combination of Lotters, Duhanyan, Ong and Sasaki teaches all the features of claim 7 as outline above, the combination of Lotters, Duhanyan, Ong and Sasaki is silent about the at least one reference temperature sensor comprises a plurality of reference temperature sensors placed at various locations about a circumference of the production tubing at the first position in which the multiphase flow is flowing; and the at least one heated temperature sensor comprises a plurality of heated temperature sensors placed at various locations about the circumference of the production tubing at the second position downstream of the plurality of reference temperature sensors.
Gaberthuel teaches the at least one reference temperature sensor comprises a plurality of reference temperature sensors placed at various locations about a circumference of production tubing in which the multiphase flow is flowing; and the at least one heated temperature sensor comprises a plurality of heated temperature sensors placed at various locations about the circumference of the production tubing downstream of the reference temperature sensors (As shown in Figs. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of reference temperature sensors and a plurality of heated temperature sensors in Lotters’s flowmeter because it would provide redundant measurements and increase accuracy of Lotters’s flowmeter.
Regarding claim 18, the combination of Lotters, Duhanyan and Sasaki teaches all the features of claim 17 as outline above, the combination of Lotters, Duhanyan and 
Gaberthuel teaches the one or more reference temperature sensors are placed at various locations about a circumference of the production tubing at the first position; and the one or more heated temperature sensors are placed at various locations about the circumference of the production tubing at the second position (As shown in Figs. 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a plurality of reference temperature sensors and a plurality of heated temperature sensors in Lotters’s flowmeter because it would provide redundant measurements and increase accuracy of Lotters’s flowmeter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390) and Muller et al. (U.S. Publication No. 20150308875).
Regarding claim 12, Lotters and Duhanyan teaches all the features of claim 11, Lotters and Duhanyan is silent about wherein at least one of the one or more reference temperature sensors and the one or more heated temperature sensors is configured to protrude from an inner wall of the production tubing into the multiphase flow. 
Muller teaches wherein at least one of the one or more reference temperature sensors (Fig.1, 32) and the one or more heated temperature sensors (Fig.1, 33) is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lotters’ temperature sensor to make it protrude into the flow because it would increase accuracy of Lotters’ temperature sensor

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lotters (U.S. Publication No. 20040226360) in view of Duhanyan et al. (U.S. Publication No. 20090000390) and Berkcan et al. (U.S. Patent No. 6681625).
Regarding claim 16, the combination of Lotters and Duhanyan teaches all the features of claim 15 as outline above, the combination of Lotters and Duhanyan is silent about one or more passive temperature sensors located along the production tubing at a third position that is downstream of the second position, the one or more passive temperature sensors at the third position in the tubing being configured to measure a third temperature of the multiphase flow.
Berkcan teaches one or more passive temperature sensors (Fig.8, 26a or 26b) located along the production tubing at a third position that is downstream of the second position, the one or more passive temperature sensors at the third position in the tubing being configured to measure a third temperature of the multiphase flow (Column 9, lines 35-51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a passive temperature sensor at a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861